EXHIBIT ROWAN COMPANIES, INC. OFFSHORE RIG FLEET AND CONTRACT STATUS As of August 20, 2008 OFFSHORE RIGS Contract Status LeTourneau Depth (feet) Year in Day Rate Estimated Name Class Water Drilling Service Location Customer (in thousands) Duration Comments ($ in thousands) Cantilever Jack-up Rigs: 240C #4 240-C 400 35,000 2011 TBD TBD TBD TBD Rig planned for construction with delivery expected in Super 116E #4 S116-E 350 35,000 2011 TBD TBD TBD TBD Rig planned for construction with delivery expected in Super 116E #3 S116-E 350 35,000 2011 TBD TBD TBD TBD Rig planned for construction with delivery expected in 240C #3 240-C 400 35,000 2010 TBD TBD TBD TBD Rig planned for construction with delivery expected in Super 116E #2 S116-E 350 35,000 2010 TBD TBD TBD TBD Rig planned for construction with delivery expected in Super 116E #1 S116-E 350 35,000 2010 TBD TBD TBD TBD Rig planned for construction with delivery expected in Ralph Coffman 240-C 400 35,000 2009 TBD TBD TBD TBD Rig currently under construction with delivery expected during 3Q 2009. Rowan Mississippi 240-C 400 35,000 2008 TBD TBD TBD TBD Rig currently under construction with delivery expected during 4Q 2008. J.P. Bussell 225-C 300 35,000 2008 TBD TBD TBD TBD Rig currently under construction with delivery expected during 4Q 2008. Hank Boswell 225-C 300 35,000 2006 Middle East Saudi Aramco Low 190s March 2011 Bob Keller 225-C 300 35,000 2005 Middle East Saudi Aramco Low 180s May 2011 Scooter Yeargain 225-C 300 35,000 2004 Middle East Saudi Aramco Low 190s March 2011 Bob Palmer 224-C 550 35,000 2003 Gulf of Mexico BP Low 220s June 2009 Rig experienced approximately two (2) days of July downtime. Rowan Gorilla VII 219-C 400 35,000 2002 West Africa Cabinda Low 330s April 2010 Rowan Gorilla VI 219-C 400 35,000 2000 North Sea BG Low 310s April 2009 BG Mid 300s October 2009 CNR Mid 300s March 2010 Rowan Gorilla V 219-C 400 35,000 1998 North Sea Total Mid 170s March 2009 Rig entered shipyard in mid August for inspections/modifications and should return to service within 30-35 days. Total Low 260s August 2010 Rowan Gorilla IV 200-C 450 35,000 1986 Gulf of Mexico McMoRan Mid 190s August 2008 Rowan Gorilla III 200-C 450 30,000 1984 Gulf of Mexico Helix ERT Low 120s September 2008 Eastern Canada EnCana High 290s December 2009 Contract is expected to start in mid to late 2009, and Rowan has the right to substitute Gorilla II. Day rate includes estimated amortization of related mobilization/modification revenues. Rowan Gorilla II 200-C 450 30,000 1984 Gulf of Mexico El Paso Mid 160s October 2008 Rowan-California 116-C 300 30,000 1983 Middle East Saudi Aramco Mid 110s April 2009 Customer has an option to extend the contract for one additional year at a day rate in the mid $110s. Cecil Provine 116-C 300 30,000 1982 Gulf of Mexico Apache Mid 110s December 2008 Gilbert Rowe 116-C 350 30,000 1981 Middle East Maersk Low 190s January 2009 Arch Rowan 116-C 350 30,000 1981 Middle East Saudi Aramco Mid 110s April 2009 Customer has an option to extend the contract for one additional year at a day rate in the mid $110s. Charles Rowan 116-C 350 30,000 1981 Middle East Saudi Aramco Mid 110s April 2009 Customer has an option to extend the contract for one additional year at a day rate in the mid $110s. Rowan-Paris 116-C 350 30,000 1980 Middle East Maersk Low 190s January 2009 Rowan-Middletown 116-C 350 30,000 1980 Middle East Saudi Aramco Mid 110s April 2009 Rig recently returned to service after undergoing shipyard modifications during 40 days in July/August. Customer has an option to extend the contract for one additional year at a day rate in the mid $110s. Conventional Jack-up Rigs: Rowan-Juneau 116 300 30,000 1977 Gulf of Mexico Apache Low 90s December 2008 Rowan-Alaska 84 350 30,000 1975 Gulf of Mexico Stone Energy Mid 110s October 2008 Rowan-Louisiana 84 350 30,000 1975 Gulf of Mexico Helix ERT Low 110s October 2008 Rowan-Anchorage 52 250 20,000 1972 Gulf of Mexico Newfield Low 60s November 2008 Rig Class denotes LeTourneau, Inc. hull number. 200-C is a Gorilla class unit designed for extreme hostile environment capability. 219-C is a Super Gorilla class unit, an enhanced version of the Gorilla class, and 224-C is a Super Gorilla XL design. 225-C is a Tarzan Class unit.240-C is LeTourneau's latest jack-up design.Unless otherwise indicated, all day rates include estimated amortization of contract mobilization/modification revenues.Estimated contract durations reflect either stated drilling periods or expected time required for the contracted well or wells. ROWAN HEREBY ADVISES THAT THE TABLE SET FORTH ABOVE MAY CONTAIN INACCURATE, INCOMPLETE AND/OR INCORRECT INFORMATION AND IS SUBJECT TO CHANGE AT ANY TIME. THE INFORMATION SHOULD NOT BE RELIED UPON FOR ANY PURPOSE, AND ROWAN HEREBY DISCLAIMS ANY LIABILITY RELATING TO THE USE OF THE INFORMATION SET FORTH ABOVE. This report contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, statements as to the expectations, beliefs and future expected financial performance of the Company that are based on current expectations and are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from those projected by the Company. Relevant factors have been disclosed in the Company's filiings with the U. S. Securities and Exchange Commission.
